Case 4:19-cv-00147-ALM Document 113 Filed 06/10/20 Page 1 of 1 PageID #: 1358



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION

 FROSTINE NEWBERRY, an Individual, §
 RICHARD NEWBERRY, an Individual, §
                                      §
      Plaintiffs,                     §
                                      §
 v.                                   §                  Case No. 4:19-cv-147
                                      §                    Judge Mazzant
 ROSA LOPEZ, doing business as A & R §
 RENT-A-FENCE, a sole proprietorship, §
                                      §
      Defendants.                     §
                                      §
                                      §

                       DEFENDANT’S TRIAL WITNESS LIST

         1. Norman Cooper (by way of video deposition)

         2. Joe DeFilippo (by way of video deposition)

         3. Arnulfo Rivera

         4. Roderick Rennison, P.E.;




DEFENDANT ROSA LOPEZ D/B/A A & R RENT-A-FENCE’S
WITNESS LIST                                                                    Page 1
